Citation Nr: 0503773	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  94-22 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a genitourinary 
disorder, to include a kidney disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from September 1947 to 
March 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1992 decision by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In that decision, the RO denied a claim of entitlement 
to service connection for chronic urinary pathology.  The 
Board remanded this case for additional development in 
February 1998.  Thereafter, the veteran was diagnosed with 
residuals of carcinoma of the prostate, liver cysts and 
diverticulosis.  An RO rating decision in January 2000 denied 
a claim of entitlement to service connection for residuals of 
carcinoma of the prostate, liver cysts and diverticulosis as 
secondary to service connected disability of asbestosis.  The 
veteran voiced his disagreement with the RO's January 2000 
decision in a Form 9 filing received in February 2000.  

In July 2000, the veteran and his spouse testified at the RO 
before C.W. Symanski, who is the Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing and to render a final determination in this case.  
38 U.S.C.A. § 7102 (West 2002).  In November 2000, the Board 
remanded a claim of service connection for a genitourinary 
disorder, to include a kidney disorder.  The RO has issued an 
August 2004 Supplemental Statement of the Case (SSOC) 
covering all claimed disabilities of the genitourinary system 
which the Board accepts as within its jurisdiction.  See 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993).


FINDINGS OF FACT

1.  Chronic prostatitis was first manifested in service.

2.  The preponderance of the evidence establishes that the 
veteran's adenocarcinoma of the prostate, diverticulosis and 
hepatic cysts, which first manifested many years after 
service, are not causally related to event(s) in service 
including asbestos exposure.


CONCLUSIONS OF LAW

1.  Chronic prostatitis was incurred in active service.  38 
U.S.C.A. §§ 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002).

2.  Adenocarcinoma of the prostate, diverticulosis and 
hepatic cysts were not incurred in or aggravated by active 
service nor can be presumed to have been incurred therein.  
38 U.S.C.A. §§ 38 U.S.C.A. §§ 1110, 1112, 1131, 1133 (West 
2002); 38 C.F.R. § 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the RO first adjudicated this 
claim in 1992.  On November 9, 2000, the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 were enacted 
into law.  106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent 
part, this law redefined VA's notice and duty to assist 
requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made prior to 
enactment of the VCAA on November 9, 2000.  Throughout the 
appeal, the RO has provided the veteran a Statement of the 
Case (SOC) and Supplemental Statements of the Case (SSOC) 
which have periodically advised the veteran of the legal 
standards applicable to the claim, the evidence reviewed, and 
the Reasons and Bases for denying his claim.  The veteran was 
provided his VCAA letter on April 30, 2001 which advised him 
of the type of evidence and information deemed necessary to 
substantiate his claim as well as the relative duties on the 
part of the veteran and VA in developing the claim.  This 
letter included sections entitled "VA's Duty To Notify You 
About Your Claim," "VA's Duty To Assist You Obtain Evidence 
For Your Claim," "What Must the Evidence Show to Establish 
Entitlement," "What Information and Evidence Do We Still 
Need From You," "What Can You Do To Help With Your Claim," 
"When and Where Do You Send the Information Or Evidence," 
and "Do You Have Questions Or Need Assistance."  The 
veteran was also advised to "tell us about any additional 
information or evidence that you want us to try to get for 
you" and to send in the evidence needed as soon as possible.  
The RO sent the veteran an additional letter dated February 
20, 2004.  Based upon the above, the Board finds that the 
content requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b)(1) have been satisfied.

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).

In Pelegrini II, the CAVC noted that the VCAA timing 
requirements serve the purpose of providing an orderly 
sequence of claims development and adjudication for which the 
claimant could expect compliance.  However, the Pelegrini II 
Court recognized that, in situations such as this case where 
the initial AOJ determination was rendered prior to the 
enactment of the VCAA, that there was no specific requirement 
that the claim be returned to the AOJ as though the original 
decision was nullified.  Rather, the issue turned on whether 
any deviation from the orderly process of the appeal would 
result in any prejudicial effect to the claimant.  The 
primary prejudicial effect identified by the CAVC appears to 
be its concern that, had a claimant been provided a VCAA 
notice prior to an initial AOJ adverse determination, the 
claimant might have been able to present or point to evidence 
that could have resulted in a grant of the claim.  See Huston 
v. Principi, 17 Vet. App. 195, 203 (2003).  

In the claim at hand, the veteran has provided testimony in 
support of his claim and identified all potentially relevant 
evidence and/or information supportive of his claim.  The RO 
has obtained all available identified records and provided 
him VA medical opinion based upon benefit of review of his 
claims folder.  The Board notes that, according to a VA 
examiner in 2004, medical literature does not exist 
suggesting a causal relationship between asbestos exposure 
and prostate cancer.  On this record, the Board finds that 
any defect with respect to the VCAA timing requirement in 
this case was harmless error and that the particular concern 
identified in Huston is obviously not present in this case.  
See 38 C.F.R. § 20.1102 (2003) (an error or defect by the 
Board which does not affect the merits of the issue or the 
substantive rights of a claimant will be considered harmless 
error and not a basis for vacating or reversing a decision).

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the service medical records are associated with 
the claims folder and the RO has obtained all available VA 
and private clinic records identified by the veteran as 
relevant to his claim on appeal.  There are no outstanding 
requests to obtain any other relevant records that are both 
identified and available.  VA has obtained VA medical opinion 
in order to determine whether any currently manifested 
genitourinary disorder is related to event(s) in service, to 
include his exposure to asbestos.

The Board notes that there is no statute specifically dealing 
with asbestos and service connection for asbestos-related 
diseases, nor has the Secretary promulgated any specific 
regulations.  However, in 1988, VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter 
"M21-1").  Also, an opinion by VA's Office of General 
Counsel discussed the development of asbestos claims.  
VAOPGCPREC 4-00 (Apr. 13, 2000).  The veteran's in-service 
exposure to asbestos has been conceded and no issue has been 
raised with respect to a post-service history of asbestos 
exposure.  VA has obtained opinion as to whether his claimed 
diseases are related to asbestos exposure.  On this record, 
the Board has clearly satisfied its development duties on 
this issue.  See Ashford v. Brown, 10 Vet. App. 120, 124-125 
(1997).

The Court has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA's duty to assist the veteran has also been satisfied 
in this case.

The veteran claims that he manifests multiple disabilities of 
his genitourinary system as a result of an in-service 
catheter injury or, alternatively, due to systemic disease 
related to his in-service exposure to asbestos.  According to 
his statements and testimony of record, he relates urinary 
dysfunction following a catheterization performed in service 
performed to investigate a possible urinary tract etiology 
for tuberculosis of the skin.  He also claims systemic 
disease related to his exposure to asbestosis while serving 
on Naval ships.  He worked in a boiler room maintaining and 
repairing asbestos covered piping, and wore asbestos treated 
firefighting suits.  He alleges a generalized asbestos 
"contamination" of his body which should be viewed as the 
etiology of his urinary dysfunction and prostatitis.  His 
exposure to asbestosis while in service has been conceded by 
VA with service connection in effect for asbestosis of the 
lungs.  Additionally, service connection is in effect for 
urethral stricture disease as due to his in-service 
catheterization.

The veteran served on active duty with the United States Navy 
from September 1947 to March 1955.  His service medical 
records include a November 1951 clinic record noting that 
urine examination findings of bacilluria, prguria and 1 plus 
albumin improved coincident with sulfa therapy.  He had the 
onset of pustular skin lesions in December 1951 which, by 
biopsy performed in February 1952, were determined to be 
tuberculous in nature.  At that time, he was noted to have 
tenderness of deep palpation over the left anterior kidney 
area.  An intravenous pyelogram on February 26, 1952 resulted 
in an impression of irregular filling defects of the right 
renal pelvis that may have been suggestive of polynoid new 
growth.  On February 27, 1952, a urology consultation noted a 
negative past and present urinary history with recommendation 
that an excretory urogram be performed.  The retrograde 
report, dated March 3, 1952, demonstrated a bifid pelvis on 
the right with no demonstrable kidney, ureter and bladder 
(KUB) disease.  Thereafter, he had multiple laboratory tests 
performed, to include cultures of the kidneys and bladder 
with no diagnosis of disease identified.  A September 1952 
clinic record noted that he had no symptoms referable to any 
other system or organ other than the skin and lungs with an 
essentially negative urinalysis reported.  An October 17, 
1952 urological consultation revealed minimal prostatitis of 
undetermined cause.  It was noted that the veteran has 
intermittent bleeding following the retrograde pyelogram 
which had subsided.  A November 29, 1952 summary of 
treatment, noting a diagnosis of papulonecrotic tuberculid, 
reported that routine laboratory work and the urograms had 
been negative.  It was noted that urologic consultations 
described a minimal idiopathic prostatitis.  Multiple 
examinations and laboratory results from February to June 
1953 did not note the presence of prostatitis or any other 
genitourinary abnormality.  His skin lesions were later 
determined to be self-inflicted with a final diagnosis of 
dermatitis factitia.  His separation examination, dated March 
1955, indicated a "NORMAL" clinical evaluation of his 
genitourinary ("G-U") system.  

In pertinent part, the veteran's medical records establish 
that he was first diagnosed with probable asbestosis in the 
late 1980's.  VA examination in March 1988 reflected his 
complaint of painful urination with obstructed flow, but no 
specific diagnosis was offered at that time.  He filed a 
claim for a genitourinary disorder in July 1991 first 
claiming treatment for urinary infections and adhesions in 
1956 related to an in-service left kidney and ruptured 
urethra injury.  He claimed continuity of burning pain and 
urination difficulties since service. 

VA clinic records in August 1992 show his treatment for 
cystitis with Bactrin.  In September 1992, he was admitted to 
Akron General Medical Center with complaint of back pain, 
dysuria, fever and chills initially assessed as urosepsis, 
rule out pyelonephritis.  A renal ultrasound was negative, 
and a urogram showed small right bladder diverticula.  His 
prostate was enlarged.  He was discharged with diagnoses of 
pyelonephritis and benign prostatic hypertrophy with a 
prescription of Augmentin.  Subsequent VA clinic records 
reflect his treatment for urethral stricture disease.

On VA examination in September 1993, the veteran reported VA 
treatment by internal urethrotomy for urine stream 
constriction.  His symptoms included nocturia times 3 with 
daytime voiding every 2 to 3 hours.  On examination, his 
urinalysis was dip negative for pyuria.  He was given a 
diagnosis of recurrent stricture disease likely secondary to 
his bladder and urethral manipulation in service.

In September 1995, the veteran underwent VA hospitalization 
to undergo a cardiac catheterization with a discharge 
diagnosis including "[c]hronic urinary tract infection with 
urethral stricture."  VA examination in January 1996 
indicated a diagnosis of urethral stricture disease.  VA 
ultrasound of the liver in August 1997 demonstrated small 
hepatic cysts.  In September 1998, he underwent a laser 
transurethral resection of the prostate which returned biopsy 
of findings of prostatic adenocarcinoma.

VA examination in June 1999 included opinion that the 
veteran's liver cysts were most likely benign in nature, and 
that his diverticulosis was "[u]nrelated to asbestos 
exposure."

A VA hospitalization record dated November 2000 noted that 
the veteran "was placed on Levaquin for urinary tract 
infection since he had a history of chronic urethral 
stricture."  His medications were later changed to 
mephenamine for chronic urinary tract infection.  His 
subsequent VA treatment records note his treatment for 
chronic tract infections (UTI) as well as follow-up 
observations for his prostate specific antigen (PSA) levels.  
Clinic records in June and September 2001 noted impressions 
of "chronic urinary tract infection, secondary to urethral 
stricture."

In March 2004, the veteran underwent VA genitourinary 
examination with benefit of review of the claims folder.  In 
pertinent part, the examination report states as follows:

HISTORY OF PRESENT ILLNESS:  [The veteran] is 
a very pleasant 73 year old gentleman who's 
significant genitourinary history is for 
adenocarcinoma of the prostate diagnosed on 
transurethral resection of the prostate gland 
in 1998 for which the patient had been on 
observation watch waiting till his prostate 
specific antigen began to increase over the 
past year increasing to around 4.  The patient 
was felt to have a PSA recurrence and 
therefore was placed on hormonal therapy with 
Zoladex and Flutamide.  The patient also [has] 
a history of urethral stricture disease for 
which he had a urethral stent placed in 1998 
as well for which he has still developed 
recurrent stricture disease and dilates 
himself once per week with a 14 French coude' 
catheter.  The patient states that his 
urethral stricture disease is secondary to 
traumatic catheterization that occurred in the 
military.  As well, his prostate condition is 
secondary to history of asbestos exposure for 
which the patient is fairly certain is because 
of his adenocarcinoma of the prostate.  With 
regard to the patient's most recent PSA it is 
less than 0.1 on maximum androgen blockade.  
The patient states he voids fairly well 
without major difficulty.  He does catheterize 
himself once per week to open up his stricture 
around his stent.

PHYSICAL EXAMINATION:  Normal uncircumcised 
male, testes and scrotum bilaterally.  RECTAL 
EXAM:  Small prostate, no nodules noted.

IMPRESSION:

The patient is a 72 year old gentleman with 
adenocarcinoma of the prostate which is less 
likely than not related to any genitourinary 
condition the patient had in service.

Urethral stricture disease, status post @@@ 
stent placement with recurrent stricture 
disease which is more likely than not related 
to urethral catheter urethral injury in the 
military and also it is the examiner's opinion 
that the patient's prostate cancer is less 
likely than not causally related to his 
asbestos exposure as this has never been 
causally substantiated in the urologic 
literature as a causative agent for 
adenocarcinoma of the prostate.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Certain chronic diseases are subject to 
presumptive service connection if manifest to a compensable 
degree within one year from separation from service.  
38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. § 3.309(a) 
(2003).  The listed diseases are as follows: primary anemia, 
arthritis, progressive muscular atrophy, brain hemorrhage, 
brain thrombosis, bronchiectasis, calculi of the kidney, 
bladder, or gallbladder, cardiovascular-renal disease 
(including hypertension), cirrhosis of the liver, 
coccidioidomycosis, diabetes mellitus, residuals of 
encephalitis lethargica, endocarditis, endocrinopathies, 
epilepsies, Hansen's disease, Hodgkin's disease, leukemia, 
systemic lupus erythematosus, myasthenia gravis, myelitis, 
myocarditis, nephritis, other organic diseases of the nervous 
system, osteitis deformans (Paget's disease), osteomalacia, 
bulbar palsy, paralysis agitans, psychoses, hemorrhagic 
purpura idiopathic, Raynaud's disease, sarcoidosis, 
scleroderma, sclerosis , syringomyelia, Thromboangiitis 
obliterans (Buerger's disease), active tuberculosis, tumors, 
malignant, or of the brain or spinal cord or peripheral 
nerves and ulcers.

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

The veteran is in receipt of service connection for urethral 
stricture disease as secondary to urethral injury following 
his retrograde urogram performed in March 1952.  Following 
the urogram, he was followed for minimal idiopathic 
prostatitis which appears to have subsided later that year.  
The veteran has provided testimony describing recurrent 
urinary tract infections since service.  His post-service 
medical records reflect treatment for chronic prostatitis 
many years after service, but VA clinical records associate 
the urinary tract infections as coincident with his service 
connected urethral stricture disease.  The Board exercises 
reasonable doubt in favor of the veteran by accepting his 
descriptions of recurrent prostatitis since service and, 
based upon medical diagnosis of prostatitis coincident with 
service connected urethral stricture disease, finds that 
chronic prostatitis was first manifested in service.

The Board further finds that the preponderance of the 
evidence establishes that the veteran's adenocarcinoma of the 
prostate, diverticulosis, and hepatic cysts, which first 
manifested many years after service, are not causally related 
to events in service including asbestos exposure.  His 
service medical records include multiple urologic 
consultations with laboratories and urograms negative for KUB 
disease.  His  hepatic cysts and diverticulosis were first 
demonstrated in the late 1990's, and VA opinion in June 1999 
concluded that the liver cysts were most likely benign in 
nature, and that his diverticulosis was "[u]nrelated to 
asbestos exposure."  His prostate cancer was first diagnosed 
in 1998, and VA in March 2004 concluded that it is less 
likely than not that the veteran's prostate cancer is related 
to his urethral stricture or exposure to asbestos.  In so 
concluding, the examiner noted that there was no medical 
literature supportive of such a causal relationship.  There 
is no competent medical opinion to the contrary.  The Board, 
therefore, must deny the claims for service connection for 
adenocarcinoma of the prostate, diverticulosis and hepatic 
cysts.

In so holding, the Board notes that the veteran's personal 
opinion that his prostate cancer, diverticulosis and hepatic 
cysts are related to event(s) in service including asbestos 
exposure, while well intentioned, may not be considered as 
competent to establish the requisite nexus to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
fails to find any competent evidence that symptoms associated 
with his prostate cancer, diverticulosis and hepatic cysts 
have been present since service.  There is no doubt of 
material fact to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for prostatitis is granted.

Service connection for adenocarcinoma of the prostate, 
diverticulosis, and hepatic cysts is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


